59 S.E.2d 785 (1950)
232 N.C. 171
BOYD
v.
ATLANTIC COAST LINE R. CO.
No. 602.
Supreme Court of North Carolina.
May 24, 1950.
*787 Powell & Powell, Whiteville, for plaintiff-appellant.
Poisson, Campbell & Marshall, Wilmington, E. K. Proctor, Whiteville, for defendant-appellee.
WINBORNE, Justice.
If it be conceded that there is evidence tending to show that defendant was negligent as alleged in the complaint, it is clear from the testimony of plaintiff herself that she failed to exercise due care at the time and under the circumstances of her injury, and that such failure to exercise due care contributed to and was a proximate cause of her injury. The case comes within and is controlled by the principles enunciated in Godwin v. Atlantic Coast Line R. Co., 220 N.C. 281, 17 S.E.2d 137; Parrish v. Atlantic Coast Line R. Co., 221 N.C. 292, 20 S.E.2d 299; Penland v. Southern R. Co., 228 N.C. 528, 46 S.E.2d 303; Carruthers v. Southern R. Co., N.C., 59 S.E.2d 782.
Hence, further elaboration on the subject would be only repetitious.
The judgment below is
Affirmed.